United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3979
                                   ___________

Timothy Carmine Muccilli,            *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Joel Bos; Norman J. Loren; Mark      *
Mansavage; John K. Carlson,          * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: October 31, 2006
                                Filed: November 2, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Timothy Muccilli appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 lawsuit. Having conducted de novo review, we
conclude that summary judgment was proper. See Lee v. Spellings, 447 F.3d 1087,
1088-89 (8th Cir. 2006) (grant of summary judgment may be affirmed on any basis



      1
        The Honorable Arthur J. Boylan, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
supported by record); Lommen v. City of East Grand Forks, 97 F.3d 272, 274 (8th Cir.
1996) (standard of review). Accordingly, we affirm.
                       ______________________________




                                        -2-